UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 07-1411



ANGONETHA SINGLETON,

                                                Plaintiff - Appellant,

           and

GREGORY   CULLER;   KIMBERLY   OSBORNE;   MARGARET
GREENE,


                                                           Plaintiffs,


           versus

THRIFTY CAR RENTAL, a/k/a GSP Transportation,
Incorporated,


                                                 Defendant - Appellee.



                               No. 07-1428



MARGARET GREENE,

                                                Plaintiff - Appellant,

           and

GREGORY CULLER; KIMBERLY OSBORNE; ANGONETHA
SINGLETON,


                                                           Plaintiffs,
          versus

THRIFTY CAR RENTAL, a/k/a GSP Transportation,
Incorporated,



                                               Defendant - Appellee.



Appeals from the United States District Court for the District of
South Carolina, at Columbia. Margaret B. Seymour, District Judge.
(3:05-cv-01758-MBS)


Submitted:   December 20, 2007           Decided:   December 26, 2007


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


No. 07-1411 affirmed; No. 07-1428 dismissed by unpublished per
curiam opinion.


Angonetha Singleton, Margaret Greene, Appellants Pro Se.  David
Allen Alexander, Cecil Huron Nelson, Jr., CECIL H. NELSON, JR.,
L.L.C., Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                 - 2 -
PER CURIAM:

           Angonetha      Singleton      and   Margaret   Greene   appeal     the

district     court’s    order    adopting      the   recommendation    of     the

magistrate    judge     and   granting    summary    judgment   in    favor    of

Defendant in their 42 U.S.C. §§ 2000e-2000e-17 (2000) action.

           Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6).           This appeal period is “mandatory

and jurisdictional.”          Browder v. Dir., Dep’t of Corr., 434 U.S.
257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

           The district court’s order was entered on the docket on

March 30, 2007.        Greene’s notice of appeal was filed on May 14,

2007.   Because Greene failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we deny

leave to proceed in forma pauperis and dismiss her appeal, No. 07-

1418.

           With regard to Singleton, we have reviewed the record and

find no reversible error.         Accordingly, we grant leave to proceed

in forma pauperis and affirm in No. 07-1411 for the reasons stated

by the district court.        Culler v. Thrifty Car Rental, No. 3:05-cv-

01758- MBS (D.S.C. March 30, 2007). We dispense with oral argument


                                      - 3 -
because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                              No. 07-1411 AFFIRMED
                                             No. 07-1428 DISMISSED




                              - 4 -